DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodenberg (US 2012/0247804) in view of Anderson (US 10,181,675) and Pflitsch (EP 0508192 A2).

In regards to claim 1, Rodenberg teaches a wire trough (10), comprising: a main body (body in figure 2) having four longitudinally extending walls (side walls 28, 32 and back walls 34, 36) defining an access opening (26) between edges of two of the four walls (figure 2) and a bent region (the walls are bent inwardly, see figure 2); caps closing ends (end walls (84, 86) of the main body (figure 2); and a cover (24) to selectively close the access opening (26).

Rodenberg does not explicitly teach the bent region extending along an entirety of the main body; and the caps closing the inwardly bent region of the two of the four walls.

Anderson teaches the edges of the two (short wall (48) is bent at lip (54) and wall (42) is bent at the connector member (60)) of the four walls (48, 30, 38 and 42)(see figure 5) each further comprise an inwardly bent region (figure 5), the inwardly bent region extending along an entirety of the main body (body (12), see figure 1); caps closing ends (The number 90 refers to an end cap which may be used to close either end of housing 12 if desired, column 4, lines 10-15) of the main body (12) and the inwardly bent region of the two of the four walls (see figure 5).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the main body of Rodenberg the edges of the two of the four walls each further comprise an inwardly bent region extending along an entirety of the main body; caps closing ends of the main body and the inwardly bent region of the two of the four walls as taught by Anderson for obvious reason of providing sufficient support for the cover (in figure 1) not only in the middle portions of the cover, but also the end portions. 

Rodenberg does not teach the caps closing ends are at inner surfaces of the four longitudinally extending walls.

Pflitsch teaches the caps closing ends (6) are at inner surfaces of the four longitudinally extending walls (of the conduit (7), inserted into the section of the duct (1)).

It would have been an obvious matter of design choice to have made the caps of Rodenberg have closing ends at the inner surfaces of the four longitudinally extending walls as taught by Flitsch such that it reliably covers the edge of the corresponding profile part section (paragraph [0007]), since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


In regards to claim 2, Rodenberg in combination with Anderson and Pflitsch teaches the wire trough of claim 1, wherein the caps (82, 84) are removably secured to the main body (figure 2).

In regards to claim 3, in one embodiment, Rodenberg in combination with Anderson and Pflitsch the wire trough of claim 1.

In the one embodiment, Rodenberg does not explicitly teach one or more knockouts on main body, the cap, the cover, and any combinations thereof.

In another embodiment, Rodenberg teach one or more knockouts on main body, the cap, the cover, and any combinations thereof (knockouts, paragraph [0048]).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the first embodiment of Rodenberg the knockouts on the main body as taught in another embodiment of Rodenberg to ease the assembly of the conduits to the troughs.

In regards to claim 4, Rodenberg in combination with Anderson and Pflitsch teaches the wire trough of claim 1, wherein the main body (figure 2) comprise only three angled regions (corners between wall 120, 122 and 128, 130; figure 7).

In regards to claim 5, Rodenberg in combination with Anderson and Pflitsch teaches the wire trough of claim 4, wherein the three angled regions are each ninety degrees (corners between wall 120, 122 and 128, 130; figure 7).

In regards to claim 6, Rodenberg in combination with Anderson and Pflitsch teaches the wire trough of claim 1, wherein the cover (24) comprises two bent regions (see figure 2 below) that are secured to the two of the two of the four walls defining the edges (figure 2).


    PNG
    media_image1.png
    449
    730
    media_image1.png
    Greyscale


In regards to claim 7, Rodenberg in combination with Anderson and Pflitsch teaches the wire trough of claim 6, wherein the caps (82,84) are angled caps (with angled edges to fit angles walls, figure 2).

In regards to claim 8, Rodenberg in combination with Anderson and Pflitsch teaches the wire trough of claim 6, wherein the cover comprises a hinge (30).

In regards to claim 9, Rodenberg in combination with Anderson and Pflitsch teaches the wire trough of claim 1, wherein the cover (24) has a single ninety-degree bend (sides of the top cover plate, figure 2) defining legs that are perpendicular to one another (figure 2), the legs being secured to the two of the two of the four walls defining the edges (once closed the cover is locked by locks (60)).

In regards to claim 14, Rodenberg teaches a wire trough (110), comprising: a main body (figure 7) consisting of four longitudinally extending walls (120, 122, 128, 130) defining an access opening (150) between edges of two of the four walls (120, 122, 128, 130), where the four longitudinally extending walls have three corners (corners between the walls (120, 122, 128, 130) in figure 7) each at ninety degrees so that adjacent walls are perpendicular to one another (figure 7); caps (114, 116) closing ends of the main body (figure 7); and a cover (18) securable to the main body to selectively close the access opening (18, figure 7).

Rodenberg does not explicitly teach the bent region extending along an entirety of the main body; and the caps closing the inwardly bent region of the two of the four walls.

Anderson teaches the edges of the two (short wall (48) is bent at lip (54) and wall (42) is bent at the connector member (60)) of the four walls (48, 30, 38 and 42)(see figure 5) each further comprise an inwardly bent region (figure 5), the inwardly bent region extending along an entirety of the main body (body (12), see figure 1); caps closing ends (The number 90 refers to an end cap which may be used to close either end of housing 12 if desired, column 4, lines 10-15) of the main body (12) and the inwardly bent region of the two of the four walls (see figure 5).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the main body of Rodenberg the edges of the two of the four walls each further comprise an inwardly bent region extending along an entirety of the main body and the caps closing ends of the main body and the inwardly bent region of the two of the four walls as taught by Anderson for obvious reason of providing sufficient support for the cover (in figure 1) not only in the middle portions of the cover, but also the end portions. 

Rodenberg does not teach the caps closing the ends are at inner surfaces of the four longitudinally extending walls.

Pflitsch teaches the caps closing ends (6) are at inner surfaces of the four longitudinally extending walls (of the conduit (7), inserted into the section of the duct (1)).

It would have been an obvious matter of design choice to have made the caps of Rodenberg have closing ends at the inner surfaces of the four longitudinally extending walls as taught by Flitsch such that it reliably covers the edge of the corresponding profile part section (paragraph [0007]), since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

In regards to claim 15, Rodenberg in combination with Anderson and Pflitsch teaches the wire trough of claim 14, wherein the caps (114,116) are angled caps and the cover comprises a pair of bent regions (bent regions, cover 124), the pair of bent regions being secured to the two of the two of the four walls defining the edges (via fasteners (136).

In regards to claim 16, Rodenberg in combination with Anderson and Pflitsch teaches in one embodiment (figure 7) the wire trough of claim 15.

In the one embodiment (figure 7), Rodenberg does not explicitly teach the cover comprises a hinge.

In another embodiment (figure 2), Rodenberg teaches the cover (24) comprises a hinge (30).

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to have modified the one embodiment of Rodenberg to include the hinge as taught in the other embodiment.  One of ordinary skill in the art, furthermore, would have expected the cover of the Applicant’s invention to perform equally well with the fasteners or the hinges as a means for securing the cover to the main body with the purpose of covering and protecting the equipment inside of the main body from outside debris or other particles.

In regards to claim 17, Rodenberg in combination with Anderson and Pflitsch teaches the wire trough of claim 14, wherein the cover (24) has a single ninety-degree bend (sides of the top cover plate, figure 2) defining legs that are perpendicular to one another (figure 2), the legs being secured to the two of the two of the four walls defining the edges (once closed the cover is locked by locks (60)).

In regards to claim 18, Rodenberg in combination with Anderson and Pflitsch teaches the wire trough of claim 17, wherein the cover comprises a hinge (30).


Claims 10, 11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodenberg (US 2012/0247804) in view of Anderson and Pflitsch (hereinafter referred to as modified Rodenberg), in further view of Lhota (US 5,986,212).

In regards to claim 10, modified Rodenberg teaches the wire trough of claim 9.

Modified Rodenberg does not teach end caps being of a parallelogram shape.

Lhota teaches a trough (10) and caps (68) being of a parallelogram shape (rectangular shape, figure 2).

It would have been an obvious matter of design choice to have made the shape of the trough and end caps of modified Rodenberg of a parallelogram shape as taught by Lhota, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

In regards to claim 11, modified Rodenberg teaches the wire trough of claim 9, wherein the cover comprises a hinge (30).

In regards to claim 19,  in one embodiment of modified Rodenberg (figure 7) teaches the wire trough of claim 14, wherein the main body (figure 7) is configured to selectively (to pick) receive either angled caps (114, 116) and the cover (18) comprising a pair of bent regions (the end caps have bent regions and secured to the main housing via fasteners (136)) secured to the two of the two of the four walls  (128,130) defining the edges to define an angled trough (110) and the cover (18), and secured to the two of the two of the four walls (120, 122, 128, 130) defining the edges to define trough (figure 7).In another embodiment (figure 2), Rodenberg does teach the cover (24) having a single ninety degree bend defining legs (sides extending downward from the top plate of the cover (24)) that are perpendicular to one another (see figure 2).

Modified Rodenberg does not teach the trough and end caps being of a parallelogram shape.

Lhota teaches a trough (10) and caps (68) being of a parallelogram shape (rectangular shape, figure 2).

It would have been an obvious matter of design choice to have made the shape of the trough and end caps of modified Rodenberg of a parallelogram shape as taught by Lhota, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

In regards to claim 20, modified Rodenberg teaches the wire trough of claim 14.

In the one embodiment, modified Rodenberg does not explicitly teach one or more knockouts on main body, the cap, the cover, and any combinations thereof.

In another embodiment, modified Rodenberg teach one or more knockouts on main body, the cap, the cover, and any combinations thereof (knockouts, paragraph [0048]).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the first embodiment of Rodenberg the knockouts on the main body as taught in another embodiment of Rodenberg to ease the assembly of the conduits to the troughs.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodenberg (US 2012/0247804) in view of Halliday et al. (US 2008/0110671). 

In regards to claim 12, modified Rodenberg teaches the wire trough of claim 1.

Modified Rodenberg does not explicitly teach the main body, caps, and cover are formed of carbon steel or galvanized steel. 

Halliday et al. teaches the main body, caps, and cover are formed of carbon steel or galvanized steel (galvanized steel; raceway (10); paragraph [0063]).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the main body of modified Rodenberg of a galvanized steel as taught by Halliday et al. to prevent corrosion. 

In regards to claim 13, modified Rodenberg teaches the wire trough of claim 12.

Modified Rodenberg does not teach the main body, caps, and cover further comprise paint or powder coating.

Halliday et al. teaches the main body, caps, and cover further comprise paint or powder coating (paint; raceway (10); paragraph [0063]).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the main body of modified Rodenberg of a galvanized steel as taught by Halliday et al. to prevent corrosion. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because a new ground of rejection has been presented which includes a new prior art reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847